Citation Nr: 0535137	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for the veteran's cause of 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1950.  The veteran died in December 2001.  The appellant is 
the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran had active service from July 1949 to July 
1950.

2.  The veteran died in December 2001.  The certificate of 
death listed the cause of death as respiratory failure as due 
to pulmonary fibrosis.  

3.  An amended certificate of death, dated in January 2002, 
added asbestosis as a condition that the veteran's death was 
due to, or a consequence of.  The amended entry also 
indicated that the asbestosis was present for years.  

4.  During his lifetime the veteran was not service-connected 
for any disabilities.

5.  The veteran's pulmonary fibrosis is attributable to his 
period of military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the U.S. Navy from July 
1949 to July 1950.  His DD-214 and other personnel records 
show that he served as a seaman apprentice.  The personnel 
records also show that he served onboard the USS CALIENTE (AO 
53) from November 1949 to June 1950.  

The veteran's service medical records (SMRs) do not reflect 
any evidence of any type of respiratory or lung disorder in 
service.  Chest x-rays from April 1949 and July 1949 were 
said to be normal as was a chest x-ray done as part of his 
discharge physical examination in July 1950.  

The personnel records show that the veteran was in the 
inactive Reserve until October 1956.  There is no indication 
of any active duty, active duty for training, or inactive 
duty for training, subsequent to July 1950.

The veteran died in December 2001.  The certificate of death 
listed the cause of death as respiratory failure due to, or 
as a consequence of pulmonary fibrosis.  The certificate of 
death showed the veteran had pulmonary fibrosis of a duration 
of months.

The appellant submitted her claim for entitlement to 
dependency and indemnity compensation (DIC) benefits and 
entitlement to Dependents Educational Assistance in July 
2002.  She submitted several items of evidence with her 
claim.  The evidence included letters from the veteran to the 
appellant while he was serving on the CALIENTE.  The veteran 
described his duties on the ship, to include chipping paint, 
painting the boatswains' locker, and other jobs as assigned.  

The appellant also submitted private medical records from 
several sources.  Records from R. D. Johnson, M.D., for the 
period from June 1994 to November 2001, reflect treatment 
provided to the veteran for his respiratory complaints.  A 
June 1994 report noted that the veteran gave a two year 
history of a constant, dry hacking cough.  Dr. Johnson also 
recorded a work history for the veteran as a truck mechanic 
for 30 years where he was "around a lot of brake shoes, thus 
around asbestos."  Dr. Johnson also noted that the veteran 
was in the Navy in World War II [sic] and served as a 
boatswains mate.  He made no comment about the veteran's 
possible exposure to asbestos in service.  In January 1996 
Dr. Johnson said that a chest x-ray showed changes, 
especially in the bases, but nothing marked.  Dr. Johnson did 
not see the veteran between 1996 and 2001.

In October 2001 the veteran was seen for an increased 
shortness of breath.  A chest x-ray at that time was said to 
show some interstitial changes and the most recent x-ray 
showed that they were worse from the 1996 x-ray.  A computed 
tomography (CT) scan showed prominent interstitial fibrotic 
changes in the chest areas of basilar pleural and parenchymal 
scarring.  Dr. Johnson provided an assessment of pulmonary 
fibrosis of unknown etiology.  The veteran had a biopsy of 
the left lung and pleura in November 2001.  The pathology 
report said that the left lung showed interstitial pneumonia 
with endstage honeycombing.  The biopsy of the pleura showed 
fibrosis pleural plaque with focal calcification with no 
evidence of malignancy.  The pathologist noted that the 
samples were sent to the University of Arkansas for a second 
opinion.

The University of Arkansas pathology report, also dated in 
November 2001, provided a diagnosis of end stage pulmonary 
honeycombing; fibrous pleural plaque.

The appellant also submitted a reading of a chest x-ray from 
R. A. Harron, M.D., dated in December 2001.  Dr. Harron's 
impression was that the veteran's November 2001 chest x-ray 
showed bilateral interstitial fibrosis consistent with 
asbestosis, bilateral calcified pleural disease consistent 
with asbestos related disease, and rule out cancer in several 
areas.  

The appellant submitted a second certificate of death with 
her claim.  The "amended" certificate included asbestosis 
as one of the conditions that that caused or contributed to 
the veteran's death.  The asbestosis was listed as being of 
years in duration.  The amendment was handwritten and 
initialled by what appears to be the physician who had signed 
the original December 2001 certificate of death.

The RO requested that a VA physician review the records in 
this case and provide an opinion.  In September 2002 the VA 
physician noted that he had reviewed the records and said 
that the veteran died from respiratory failure secondary to 
pulmonary fibrosis.  He said it was at least as likely as not 
that the pulmonary fibrosis was secondary to asbestos 
exposure.  

In January 2003 the VA physician noted that he had reviewed 
his prior opinion and a letter from Dr. Johnson.  The 
physician said that, although the veteran served in a 
capacity on his ship that was not in the boiler room or 
engine room, the nature of his service on the ship did not 
mean that he did not have exposure to asbestos.  The 
physician said that "[w]hen one looks at the cause of death, 
the x-ray findings in the clinical description given on this 
veteran, it is certainly reasonable to conclude that his 
asbestos process started while he was in the military."

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2005).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2005).

The December 2001 certificate of death lists the cause of 
death as respiratory failure that was due to or a consequence 
of pulmonary fibrosis.  The pulmonary fibrosis was said to be 
of "months" duration.  The appellant submitted a second 
certificate of death that contained a handwritten entry that 
added a second contributing cause of death - asbestosis.  The 
asbestosis was said to be of "years" duration.  The entry 
was initialed by the physician who had signed the original 
certificate of death and is dated in January 2002.

The veteran was not service connected for any disability at 
the time of his death and there is no evidence that he had a 
claim pending at that time.

The appellant has presented credible evidence that the 
veteran was exposed to asbestos on his ship during his 
military service.  There is also credible objective medical 
evidence that has linked the veteran's postservice 
development of pulmonary fibrosis to asbestos exposure in 
service.  While there is evidence of postservice asbestos 
exposure, there is no competent medical evidence of record 
that links the veteran's pulmonary fibrosis to postservice 
asbestos exposure rather than inservice exposure. 

The Board finds that competent evidence has been presented to 
support a finding that the veteran was exposed to asbestos in 
service.  There is also competent medical evidence to show 
that the veteran's pulmonary fibrosis is related to exposure 
to asbestos in service and that the pulmonary fibrosis was 
the cause of the veteran's death.  Under such circumstances, 
the Board concludes that the evidence supports a grant of 
service connection for the cause of the veteran's death.  
38 C.F.R. §§ 3.303, 3.312 (2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


